Citation Nr: 1204769	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-25 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from June 1965 to May 1967 and from January 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, denied service connection for hearing loss and tinnitus.  

In June 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The case was previously before the August 2011, when it was remanded for clarification of the findings of the last examination and a medical opinion.  The requested development has been completed.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in the form of generator noise during active duty service.

2.  The Veteran has a diagnosis of current hearing loss disability; VA treatment records also indicate a diagnosis of tinnitus.  

3.  The Veteran reports a continuity of symptomatology of symptoms of hearing loss and tinnitus dating from service to the present.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  The criteria for service connection for bilateral tinnitus loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as "direct" service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  He asserts that he experienced acoustic trauma in the form of noise exposure during active service and that this is the cause of his current hearing loss and tinnitus.  Specifically, he claims that he was exposed to power generators during service.  The Veteran's separation papers, DD 214s, confirm that his military occupational specialty was as a power generator equipment repairman.  The Veteran also testified about his noise exposure at the June 2011 hearing before the Board.  Accordingly, the Board finds that the Veteran did experience acoustic trauma in the form of noise exposure to power generator equipment during service.  

The key difficulty with the present claim is the state of the audiology evidence contained in the service treatment records.  

The Veteran's entrance examination for his first period of active duty was conducted in June 1965.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
20
LEFT
5
10
15
25
25

The threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).  The above test results reveal a slight hearing loss at the 3000 and 4000 Hertz levels of the left ear upon entry into service.

No units of measurement are indicated on the audiology test results.  During this period of time, service department audiological examinations were conducted using American Standards Association (ASA) units of measurement.  Current audiological examination standards use International Standards Organization (ISO) units of measurement.  When the Board converts the results of the June 1965 entrance examination audiology evaluation from ASA units to ISO units, pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
30
25
LEFT
20
20
25
35
30

These results appear to show that the Veteran had some degree of hearing loss in both ears loss upon entry into active service in June 1965.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

In May 1967, separation examination of the Veteran was conducted upon his separation from his first period of active duty service.  The authorized audiological evaluation revealed that the Veteran's hearing was completely normal; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

Again, no units of measurement are indicated on the audiology test results and May 1967 is just prior to when service department audiology testing was converted to the current ISO units of measurement.  When the Board converts the results of the May 1967 separation examination audiology evaluation from ASA units to ISO units pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
15
10
10
/
5

When both the converted and unconverted audiology test results from May 1967 are reviewed, they show that the Veteran's hearing was within normal limits with no degree of hearing loss being present.  See, Hensley supra.

Approximately seven months later, the Veteran entered his second period of active duty service.  The Veteran's entrance examination for his second period of active service was conducted in January 1968.  Based on this date, it must be assumed that the current ISO standard units of measurement were used.  Pure tone thresholds, in decibels, upon entry to the second period of service in January 1968 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
5
LEFT
5
0
15
20
25

These results show that the Veteran still had some degree of hearing loss at the 4000 Hertz frequency in the left ear upon re-entry into active service in January 1968.  

In November 1971, separation examination of the Veteran was conducted.  The audiological evaluation again revealed that the Veteran's hearing was completely normal; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

Whispered voice testing was also conducted and was also normal, being 15/15 in each ear.  The September 2011 VA medical opinion reviewed these findings and opined that based on the annotation of the audiology results that they were "filled in to complete the form, but no audiology testing was likely actually done."  

"The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § Sec. 3.304 (b). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

It is very difficult to determine the accuracy of any of the audiology examination results contained in the service treatment records.  The unconverted audiology test results from the June 1965 entry examination report are consistent with the audiology test results from the January 1968 entrance examination.  This tends to support that they were both conducted using the same audiology standards.  When the 1965 entry examination audiology test results are converted from ASA units to ISO units the resulting values reveal a degree of hearing loss which is inconsistent with all the other audiology evidence in the service treatment records.  Also, there are some physical profile reports contained in the service treatment records and none indicate any problem with the Veteran's hearing. 

A September 2006 VA otolaryngology treatment record indicates that the Veteran had complaints of hearing loss, tinnitus, and vertigo, albeit the history of these symptoms is only indicated as dating back two years.  

In January 2007, a VA audiology Compensation and Pension examination of the Veteran was conducted.  The Veteran reported noise exposure during service as well as post-service noise exposure while employed as a truck driver.  He reported symptoms of intermittent tinnitus dating back over 25 years.  Audiology evaluation was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
35
40
LEFT
25
25
35
35
45

Speech audiometry revealed speech recognition ability of 98 percent in both ears. These audiometric results reveal a current hearing loss disability under the criteria of 38 C.F.R. § 3.385.  The examiner's medical opinion was that the Veteran hearing loss and tinnitus were not related to service.  However, the examiner made some legally incorrect assumptions indicating that the service treatment records showed normal hearing on entry to, and separation from, both periods of service.  As noted above, both entry examination reports do show a slight hearing loss at certain hertz levels in the left ear.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  At the hearing he testified that he had symptoms of decreased hearing and tinnitus dating back to his noise exposure during service.  

The Board returned the case by remand to the examiner who conducted the 2007 Compensation and Pension examination for clarification and a medical opinion.  The Board specifically informed the examiner of the legal definition of hearing loss under Hensley, but the examiner continued to indicate that service treatment records audiology testing showed normal hearing on entry.  The examiner again indicated a negative nexus opinion as to the relationship of the Veteran's current hearing loss and noise exposure during service.  Finally, the examiner also indicated that the Veteran's complaints of spontaneous head noise did not warrant a diagnosis of sensorineural tinnitus.  

Based on the ambiguity and inconsistency of the audiology test results in the service treatment records, the Board cannot rely on any of those results.  The evidence shows that the Veteran may have entered service with a slight left ear hearing loss, or his hearing may have been normal as indicated by the interpretation of the VA examiner.  Moreover, by the expert evaluation of the VA examiner, the separation examination reports appear to have been merely filled in without actually affording the Veteran audiology testing.  

What is not at question is the fact that the Veteran did have acoustic trauma in the form of noise exposure to power generation equipment during service.  The Veteran has testified that he has had continuing symptoms of decreased hearing and tinnitus from the noise exposure during service to the present.  He is competent to testify about symptoms of decrease hearing and ringing in his ears, tinnitus.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  It is also not in question that the 2007 VA Compensation and Pension examination results reveal a current hearing loss disability.  38 C.F.R. § 3.385.  The 2009 VA treatment record indicates that the Veteran has a diagnosis of tinnitus while the 2011 VA examiner's addendum indicates that he does not; the benefit of the doubt must be afforded the Veteran.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After resolving all doubt in the Veteran's favor, the evidence shows current hearing loss and tinnitus disabilities; acoustic trauma in the form of noise exposure during service; and a credible report of continuity of symptomatology of hearing loss and tinnitus dating service to the present.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


